UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1969


LARRY SQUIRES,

                     Plaintiff - Appellant,

              v.

MERIT SYSTEMS PROTECTION BOARD; UNITED STATES DEPARTMENT
OF NAVY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:19-cv-00005-D)


Submitted: July 30, 2020                                     Decided: November 6, 2020


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, dismissed in part, and remanded by unpublished per curiam opinion.


Larry Squires, Appellant Pro Se. Rudy E. Renfer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Squires appeals the district court’s order affirming the final decision of the

Merit Systems Protection Board (MSPB) and dismissing without prejudice his disability

discrimination claims for failure to state a claim under Fed. R. Civ. P. 12(b)(6). Squires

argues that the district court erred in affirming the MSPB’s decision that it lacked

jurisdiction over his involuntary retirement claim. Finding no reversible error, we affirm

this portion of the district court’s order for the reasons stated by the district court.

Squires v. Merit Sys. Prot. Bd., No. 4:19-cv-00005-D (E.D.N.C. July 3, 2019).

       Turning to the dismissal of Squires’ disability discrimination claims, this court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “[D]ismissals

without prejudice generally are not appealable ‘unless the grounds for dismissal clearly

indicate that no amendment in the complaint could cure the defects in the plaintiff’s case.’”

Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020) (quoting Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993)). Because the

grounds for the district court’s dismissal and our review of the record “indicat[e] that the

[complaint’s] deficiencies could be corrected by improved pleading,” we conclude that the

district court’s order is neither a final order nor an appealable interlocutory or collateral

order. Bing, 959 F.3d at 611. Accordingly, although we grant leave to proceed in forma

pauperis, we dismiss the remainder of the appeal for lack of jurisdiction and remand to the



                                             2
district court with instructions to allow Squires to amend the complaint related to the

disability discrimination claims.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                          AFFIRMED IN PART, DISMISSED IN PART,
                                                               AND REMANDED




                                          3